DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-14 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group I, claim(s) 1-7, drawn to a device for degassing flowable fluids (an apparatus).
Group II, claim(s) 8-14, drawn to a usage of the device recited in Group I for degassing flowable fluids (i.e., a method).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The “special technical feature” which links Groups I and II is a device for degassing flowable fluids comprising: (i) a desorber; (ii) a circulation pump; (iii) a vacuum pump; (iv) at least one sensor for measuring the pressure and/or for time measurements, and (v) a control unit.
Brammer et al. (US 2012/0279396 A1) disclose a system to purge dissolved gases selectively from liquids (Abstract) (i.e., a device (100, Fig. 1) for degassing flowable fluids) 
Brammer et al. (US 2012/0279396 A1) meets the “special technical feature”.
Since the “special technical feature” linking Groups I and II is disclosed by Brammer et al. (US 2012/0279396 A1), the "special technical feature" lacks novelty or inventive step and does not make a contribution over the prior art. Therefore, no single general inventive concept exists and restriction is appropriate. 
During a telephone conversation with Mr. Mark S. Bicks on 04/06/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The following change to the drawing has been identified by the Office: In the Drawing filed 08/29/2019, “FIG.1/1” should be amended to “FIGURE.” in accordance with 37 CFR 1.84(u) which directs where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  Therefore, the title of drawing “FIG. 1/1” needs to be replaced by “FIGURE”.  
Specification
The following changes to the Specification have been identified by the Office: According to the amendment needed in the drawing filed 08/29/2019 as set forth above, please amend the Specification throughout to refer to “the FIGURE” in accordance with 37 CFR 1.84(u).  In order to avoid abandonment of the application, applicant must make the above indicated Specification changes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a device (10) for degassing flowable fluids, in particular of liquids used to store hydrogen,” in lines 1-2. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 1 recites the broad recitation “a device (10) for degassing flowable fluids” in line 1, and the claim also recites “in particular of liquids used to store hydrogen” which is the narrower statement of the range/limitation. Claim 2 recites the broad recitation “means are introduced into the desorber (12) for increasing the effective separating surface”, and the claim also recites “preferably cylindrical, spherical or conical filling material of stainless steel” which is the narrower statement of the range/limitation. Claim 7 recites the broad recitation “a further valve device (64) assigned to a further fluid supply line (66)”, and the claim also recites “preferably a stop-cock” which is the narrower statement of the range/limitation. 
Claim 5 recites “during emptying” in line 3. This is considered indefinite for the following reason: It is unclear which period of the overall operation the “emptying” refers to.  For purposes of examination, the limitation “during emptying” recited in claim 5 will be considered to be expressed as “during degassing” from the pre-separator (14) and/or the desorber (12) in the overall context of the claim 1. 
Claims 3, 4 and 6 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brammer et al. (US 2012/0279396 A1, hereinafter “Brammer”).
In regard to claim 1, Brammer discloses a system to purge dissolved gases selectively from liquids (Abstract) (i.e., a device (100, Fig. 1) for degassing flowable fluids) comprising (see Fig. 1 and corresponding description of the system in paragraphs [0046]-[0059]): 
(i) A contactor (i.e., a desorber) (B1 b, Fig. 1) which can be filled with fluid to be degassed and through which said fluid can flow; 
(ii) A circulation pump (P2, Fig. 1) for circulating the fluid during a degassing process in the desorber; 
(iii) A vacuum pump (V4b, Fig. 1) for generating a vacuum (i.e., lowering the pressure) in the desorber (B1 b, Fig. 1) by releasing the gas from the desorber (B1 b, Fig. 1) during 
(iv) A plurality of sensors such as M5a, M5b, PR3, PR4a, PR4b, PR8, FR21 and Q1, Fig. 1. The sensors can be used to monitor and/or control parameters such as flow rate or pressure of the gases and liquids or type of fluids passing through the system including the desorber (B1 b, Fig. 1) (paragraph [0055]); and 
(v) A controller (paragraph [0055]) that controls the pressure of the pump P2, the flow of inert gas, the flow of liquid into and between contactors, and the vacuum pump based on measurements taken by one or more of the plurality of sensors. In some embodiments, the controller communicates with the variable valves Vx1a-Vx6a, V21a, V22a and V24a, Vx1b-Vx6b, V21b, and V24b to adjust the flow rate of inert gas. In some embodiments, the controller communicates with the variable valves V6a, V6b, and V6c to adjust the flow of liquid into the first contactor B1a and between the first contactor B1a, the second contactor B1b and the third contactor B1c. In some embodiments, the liquid level in the first contactor B1a, the second contactor B1b and the third contactor B1c is constant. The teachings of “controls the pressure of the pump P2, the flow of inert gas, the flow of liquid into and between contactors” and “adjust the flow rate of inert gas”, and “adjust the flow of liquid into the first contactor B1a and between the first contactor B1a, the second contactor B1b and the third contactor B1c” encompasses the operation of stopping the degassing process by stopping the flow of the inert gas and/or liquid into the contactor B1b, the teachings anticipate the limitation “terminates the degassing process”. Therefore, the controller meets the control unit recited in claimed invention which can end the degassing process when a predefined pressure is measured by the respective sensor.

Brammer discloses housing materials having diffusion coefficient packed in contactors (B1 a, B1 b, and B1 c) (i.e., desorbers) and discloses the housing materials is coated with polyvinylidene chloride with a permeability coefficient, or coated with metalized foil (paragraph [0052]).  The housing materials is for separation of gas material (paragraph [0045]).

In regard to claim 3, Brammer discloses a contactor (B1a) (i.e., a pre-separator) upstream of the desorber (B1 b, Fig. 1) installed between a fluid source (120, Fig. 1) and the desorber (B1 b, Fig. 1) and can be filled with fluid from the fluid source (paragraph [0046]).

In regard to claim 4, Brammer discloses a plurality of sensors such as M5a, M5b, PR3, PR4a, PR8, FR21 and Q1. The sensors can be used to monitor and/or control parameters such as flow rate or pressure of the gases and liquids or type of fluids passing through the system. The sensor Q1 can monitor the unwanted dissolved gas in the outlet. The system 100 includes level sensors LAH, LAL, L1a, L2a, L1b, L2b, and L1c, to monitor and/or control the liquid levels in the contactors (paragraph [0055]).

In regard to claim 5, Brammer discloses a gas feed (110, Fig. 1) (paragraph [0046]). The gas feed is provided to the contactor (B1a) (i.e., a pre-separator) and the pressure in the pre-separator gas pressure is equalized by removing the differential partial pressure of unwanted gas in the liquid (paragraph [0046]). 

Brammer discloses a gas outlet from the top of the desorber (B1 b, Fig. 1) along the valve (V28b, Fig. 1) and the vacuum pump (V4b, Fig. 1), which adjoins a valve device (V28b, Fig. 1) and the vacuum pump (V4b, Fig. 1), and a fluid outlet from the bottom of the desorber (B1 b, Fig. 1) along the valve (V6c, Fig. 1), which adjoins the circulation pump (P2, Fig. 1) and a valve device (V6c, Fig. 1), are arranged at the desorber (B1 b, Fig. 1).

In regard to claim 7, Brammer discloses a valve device (B6b, Fig. 1) and a further valve device (V10, Fig. 1) assigned to a further fluid supply line (a conduit from the valve V10 attached to the liquid supply line from the pre-separator (B1a, Fig. 1) to the desorber (B1 b, Fig. 1)) are arranged between the pre-separator (B1a, Fig. 1) assigned to one fluid supply line and the desorber (B1 b, Fig. 1), and that the desorber (B1 b, Fig. 1), depending on the position of the further valve device (V10, Fig. 1), can be filled with fluid to be degassed via the fluid supply line (a conduit from the valve V10 attached to the liquid supply line from the pre-separator (B1a, Fig. 1) to the desorber (B1 b, Fig. 1)),

Brammer discloses every limitations recited in claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772